NUMBER 13-18-00205-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


PM MANAGEMENT-PORTLAND NC, LLC D/B/A
TRISUN CARE CENTER COASTAL PALMS AND
SENIOR CARE CENTERS, ET AL.,                                          Appellants,

                                         v.

BENITA MARTINEZ, INDIVIDUALLY AND
ON BEHALF OF THE ESTATE OF
RUBEN MARTINEZ, DECEASED,                                                Appellee.


                  On appeal from the 148th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION

            Before Justices Benavides, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Hinojosa

      Appellee Benita Martinez, individually and on behalf of the estate of Ruben

Martinez, deceased (Martinez) filed suit against appellant PM Management-Portland NC,
LLC d/b/a Trisun Care Center Coastal Palms and Senior Care Centers, LLC (PM

Management) and appellants, Manzoor A. Bevinal, M.D., Bipasha Nath, M.D., and

Corpus Christi Hospitalists, P.L.L.C. (collectively CC Hospitalists). PM Management and

CC Hospitalists have each perfected an interlocutory appeal from the trial court’s order

denying their respective motions to dismiss Martinez’s suit.

      PM Management and CC Hospitalists have filed separate unopposed motions to

dismiss the appeal. PM Management represents that it has reached a settlement

agreement with Martinez. CC Hospitalists represent that Martinez has filed a motion to

dismiss her claims against them in the trial court. The Court, having considered the

documents on file and the unopposed motions to dismiss, is of the opinion that the

motions should be granted. See TEX. R. APP. 42.1(a)(1). The motions to dismiss are

granted, and the appeal is hereby DISMISSED. In accordance with the agreement of the

parties, costs are taxed against the party incurring same. See id. R 42.1(d). Having

dismissed the appeal at the appellants’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                               LETICIA HINOJOSA
                                                               Justice

Delivered and filed the
24th day of September, 2020.




                                            2